Citation Nr: 0509541	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-30 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased disability rating for aphakia 
of the left eye, currently evaluated as 30 percent disabling.  

3.  Entitlement to an initial increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1968 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Specifically, in that decision, the RO 
denied the issues of entitlement to service connection for a 
low back disability and entitlement to a disability 
evaluation greater than 30 percent for the service-connected 
aphakia of the left eye.  Also in that determination, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and awarded a compensable rating of 10 percent, 
effective from July 2001, for this disability.  

Following receipt of notification of the April 2003 decision, 
the veteran perfected a timely appeal with respect to the 
issues of entitlement to service connection for a low back 
disability and entitlement to increased disability ratings 
for the service-connected left eye disorder and PTSD.  During 
the current appeal, and specifically by an August 2003 rating 
action, the RO awarded an increased evaluation of 50 percent, 
effective from July 2001, for the service-connected PTSD.  

In October 2004, a hearing was scheduled before a Veterans 
Law Judge at the RO.  The veteran failed to report for that 
hearing.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claims for service 
connection for a low back disability and for a disability 
rating greater than 30 percent for the service-connected 
aphakia of the left eye.  A letter was sent to the veteran in 
August 2001, but it did not address these particular claims.

A remand is necessary, therefore, to accord the RO an 
opportunity to provide such notice with regard to these 
issues.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Furthermore, although 
the August 2001 VCAA letter could be considered sufficient 
notice on the "downstream" element of the rating to be 
assigned the veteran's PTSD, see VAOPGCPREC 8-2003, the RO 
should take this opportunity to provide additional notice on 
this claim as well, since it is necessary to remand the case.

Additionally, with regard to the veteran's service connection 
claim in particular, the Board notes that, at the enlistment 
examination conducted in February 1968, the veteran reported 
having strained the muscles of his back in a football game.  
He described intermittent stiffness in his back.  The 
examiner concluded that the veteran's lumbar strain was not 
considered to be disabling.  Subsequent service medical 
records reflect treatment for lumbar strain on a monthly 
basis between June and August 1968 and between June and 
August 1970.  An August 1968 physical examination 
demonstrated very slight spasm on the left side at the L4-L5 
level as well as full range of motion.  X-rays taken in July 
and August 1970 were normal.  A physical examination 
conducted in August 1970 demonstrated increased lordosis, no 
paravertebral spasm, no pain to palpation, no masses, 
negative straight leg raising, intact sensory and motor 
systems, symmetrical reflexes, and full range of motion of 
the hips without pain.  

The remainder of the service medical records are negative for 
complaints of, treatment for, or findings of, a low back 
disability.  The November 1972 Medical Board Evaluation 
Report includes diagnoses associated with the veteran's eyes 
but does not reflect any low back pathology.  

Post-service medical records reflect complaints of low back 
pain since May 1982.  Subsequent medical records confirm 
diagnoses of left herniated nucleus pulposus at the L4-L5 and 
L5-S1 levels, left L5 and S1 radiculopathy, and mild 
degenerative changes at the L3-L4 level.  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded a VA examination with 
regard to his low back condition.  In view of the in-service 
findings of low back strain as well as the post-service 
diagnoses of low back disability, the Board concludes that, 
on remand, the veteran should be accorded a VA examination of 
his low back to determine the nature, extent, and etiology of 
his current low back condition.  

Moreover, with regard to the veteran's initial increased 
rating claim for his service-connected PTSD, the Board notes 
that the examiner who conducted the psychiatric examination 
for compensation and pension purposes in March 2003 diagnosed 
chronic PTSD.  The examiner also assigned a Global Assessment 
Of Functioning (GAF) score of 55.  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (including a flat affect, 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (such as few friends and conflicts with peers or 
co-workers).  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  Significantly, however, the examiner 
described the veteran's PTSD symptoms as severe.  

Further, in an August 2004 letter, a VA physician who is also 
the Director of the PTSD Clinical Team at the VA Medical 
Center in Atlanta, Georgia noted that he has "follow[ed]" 
the veteran for his psychiatric care and that the veteran has 
been compliant with all aspects of his psychiatric treatment.  
In particular, the doctor stated that the veteran takes his 
prescribed psychotropic medication for his PTSD and attends 
his outpatient treatment appointments.  Additionally, the 
physician described the appellant as a "Vietnam combat 
veteran with a history of chronic severe Posttraumatic Stress 
Disorder."  Also, the doctor expressed his opinion that the 
veteran "should be considered totally and permanently 
disabled and unemployable."  

Importantly, however, in a letter dated several days earlier 
in August 2004, a licensed clinical social worker who had 
treated the veteran at the PTSD Clinical Team at the Atlanta 
VAMC noted that the veteran continues to work.  The Board 
acknowledges that this social worker explained that the 
veteran was experiencing difficulties with handling stress 
and with interpersonal relationships at his job.  The fact 
remains, however, that the veteran continues to work.  In 
light of this conflicting evidence as to the severity of the 
veteran's PTSD, the Board believes that a remand of the 
increased rating claim for this service-connected disability 
is necessary to accord the RO an opportunity to schedule him 
for a VA examination to determine current extent of the 
disorder.  

Since it is necessary to remand the claim for an increase for 
aphakia of the left eye for VCAA notification, as discussed 
above, the RO should also take this opportunity to provide 
the veteran a current eye examination.  The last examination 
was conducted two years ago, and more recent findings would 
assist VA in properly rating the condition.

Further review of the claims folder indicates that (other 
than the copies of the VA outpatient treatment record dated 
in July 2004 and the August 2004 letters from VA medical 
personnel which were recently submitted by the veteran) 
copies of the most recent records of treatment that the 
veteran has received at the VAMC in Atlanta, Georgia that are 
included in his claims folder are dated in June 2003.  On 
remand, an attempt should be made to procure, and to 
associate with the veteran's claims file, copies of records 
of any more recent treatment that he may have received at 
this medical facility.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent, with 
respect to all three claims.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA as well as the type of evidence 
necessary for these issues, including 
which evidence the agency would obtain 
and which evidence he should submit.  

2.  The RO should also procure copies of 
all records of low back, eye, and 
psychiatric treatment that the veteran 
has received at the VAMC in Atlanta, 
Georgia since June 2003.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  After obtaining the VA treatment 
records, to the extent available, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature, extent, and 
etiology of his low back disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should define 
the veteran's current low back 
disability.  All pertinent pathology 
associated with any such diagnosed 
disability should be noted in the 
examination report.  The examiner should 
then express an opinion as to whether any 
such diagnosed disorder(s) pre-existed 
the veteran's entry into active military 
duty.  If so, the examiner should 
indicate whether it is more likely (more 
than a 50 percent probability), less 
likely (less than a 50 percent 
probability) or as likely as not (at 
least a 50 percent probability) that the 
pre-existing low back disability(ies) 
underwent a permanent increase in 
severity during his service, and if so, 
what measurable increase in severity of 
the disability(ies) is attributable to 
service.  If the veteran is found to have 
low back disability(ies) that did not 
pre-exist his active duty, the examiner 
should express an opinion as to whether 
pertinent disability(ies) is(are) related 
to the veteran's active military duty.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

4.  After obtaining the VA treatment 
records, to the extent available, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pertinent VA 
examination to determine the nature and 
extent of his service-connected PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
evaluation report.  In addition, the 
examiner should provide a GAF score.  

5.  After obtaining the VA treatment 
records, to the extent available, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pertinent VA 
examination to determine the nature and 
extent of his service-connected aphakia 
of the left eye.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

6.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a low back disability, 
entitlement to a disability rating 
greater than 30 percent for the 
service-connected aphakia of the left 
eye, and entitlement to an initial 
disability rating greater than 50 percent 
for the service-connected PTSD.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




